Dargaw, Ch.
In this case I have concurred in the order for an issue before a jury, for the trial of the question as to the delivery of the deed, not because I do not think that the refusal of the presiding Chancellor was a sound exercise of his admitted discretion in determining such a motion. On the trial before the Court of Errors, I was perfectly satisfied *39that the delivery of the deed was sufficiently made out. On the second trial, I am aaain satisfied that the evidence fully v warranted the Chancellor in the conclusion at which he arrived. I concur in the opinion expressed in the decree of this Court, that a motion for an issue is a matter of discretion for the presiding Chancellor. I also concur that an appeal lies to this Court, on the ground that the granting of a motion for an issue would have been a sounder exercise of that discretion, as it is said by Lord Eldon in Hampson v. Hampson. On determining the appeal, it is still a matter of pure discretion with this Court, whether the issue- will be ordered or not.
Mathew Williams, A. W. Thomson, Defendant’s Solicitors.
I concur in the order for an issue, because a portion of this Court is not satisfied with the result of the trial on the question of the delivery of the deed.

Decree reversed.